DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
This Office Action is responsive to the amendment filed 08/30/2022 (“Amendment”). Claims 1, 3-9, 11-15, and 17-20 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 4, 7, and 13-15.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. New objections are added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn.

Claim Objections
Claims 1, 13, and 15 are objected to because of the following informalities: 
Regarding claim 1, the “and” deleted in the third-to-last line should be added back in because it precedes the last element of the “determine a sleep state for the time interval by:” limitation.
Regarding claim 13, the second recitation of “by determining an inner-product between the classified data vector…” should be corrected to properly refer back to the already-introduced inner-product limitation.
Regarding claim 15, the steps of “determine… calculating… and determine” before the last step of the claim should be in gerund form (“ing”) because they limit the element “wherein said determination of said sleep states comprises steps of:”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement measurement device” in claims 1 and 13, “vocalization unit” in claim 4, and “development classifier” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “movement measurement device” - a load cell as in ¶ 0019 of the specification as published; for “vocalization unit” - part of movement data analyzer 130, which is part of device 120; development classifier - also part of device 120. Each of these are therefore carried out by a microprocessor (¶ 0089) according to algorithms as specified).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,479,932 (“Higgins”) in view of US Patent 4,966,155 (“Jackson”), US Patent Application Publication 2014/0088378 (“Muzet”), US Patent Application Publication 2009/0203972 (“Heneghan”), and US Patent Application Publication 2012/0310050 (“Osorio”) as evidenced by US Patent Application Publication 2004/0258309 (“Keaton”).
Regarding claim 1, Higgins teaches [a] sleep monitoring device for determining sleep states of a person (col. 2, lines 6-10), the sleep monitoring device comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from movement data received from a movement measurement device (Fig. 1, passive sensor 21, col. 5, lines 39-43) at least: a heart-beat data and a respiration data (Fig. 1, system 20, Abstract - describing measurement of heartbeat and respiration. Also see microprocessor 45, signal processors 24 and 25), wherein said heart-beat data is characterized as data of a first amplitude and first frequency and said respiration data is characterized as data of a second amplitude and second frequency, … said first frequency being greater than said second frequency, said first frequency and said second frequency being based on an age of said person being monitored (col. 6, lines 48-67 describe the heart-rate data as being higher frequency than the respiration rate data, and note that there are particular known frequencies for infant respiration and heart-rate (thus making the frequencies based on age); col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds); determine a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)), determine a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)), determine a movement extent within the time interval from the movement data remaining after removing at least the heart-beat data and the respiration data from the movement data (Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement. Note that this data has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67), classify the movement extent as one of: a gross movement when a characterization of said remaining movement data is above a first threshold (as above, Abstract, col. 7, lines 1-7, detecting large motor movement based on a voltage amplitude threshold)…; determine a sleep state for the time interval by: determining a classified data vector comprising, as integer values (col. 8, lines 9-24 describe a yes or no/present or absent determination from each detector/timer 37, 38, and 39, which would have been obvious to represent in a binary manner for the logic block using integers), the heart rate regularity valuation, the respiration regularity valuation, and the classification of the movement extent (Fig. 1 shows the three pieces of data being combined in a logic block for determining an alarm - also see col. 4, lines 36-42, and col. 8, lines 9-24. Further, the Abstract describes using an exacting combination of the three signals, which is the classified data vector comprising e.g. heart rate, respiration, and large motor movement); … .
Higgins does not appear to explicitly teach said first amplitude being less than said second amplitude (although col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds).
Jackson teaches that the amplitude of a respiration signal is larger than the amplitude of a heart rate signal, including in a system where one sensor is used to obtain both types of data (col. 2, lines 4-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distinguish the respiration and cardiac data based on different amplitudes, with the respiration data having a higher amplitude than the cardiac data, as in Jackson, since Higgins already contemplates using particular amplitude thresholds, and Jackson makes clear that a higher amplitude for respiration and a lower amplitude for heart rate are appropriate. This would have been obvious for the purpose of accurately distinguishing the data (based on more than just frequency).
Higgins-Jackson does not appear to explicitly teach the processor configured to: classify the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold, but not over the first threshold, wherein the second threshold is lower than the first threshold, and neither the fine nor the gross movement when said characterization of said remaining movement data is below the second threshold. Higgins-Jackson also does not appear to explicitly teach the processor configured to present the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Jackson-Muzet does not appear to explicitly teach determining the sleep state for the interval by: calculating a matching value between the classified data vector and each of a plurality of classifying vectors by determining an inner-product between the classified data vector and each of the plurality of classifying vectors (although Muzet does teach combining the classification of body movement with a classification of heart rate, to determine different sleep stages (i.e., body movement and heart rate data are features used together to determine a variety of different classes) (Fig. 5, steps 530, 540, and 550 - also see ¶¶s 0200, 0201, 0235)), wherein said plurality of classifying vectors comprise integer values for each of heart rate regularity, respiration regularity, and classification of movement, and wherein the plurality of classifying vectors are representative of known sleep states (although in Higgins, different determinations/classifications are made based on an aggregate of the inputs to the logic block); determining which of said matching values have a substantial match between the classified data vector and a corresponding one of said plurality of classifying vectors; determining a known sleep state associated with said corresponding one of said plurality of classifying vectors; determining the sleep state as the determined known sleep state.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). Heneghan also supports the teachings of Jackson that the amplitude of a respiration signal is larger than the amplitude of a cardiac signal (Fig. 7).
Osorio teaches classification via pattern recognition by using an n-dimension vector of features to identify classes (note that the vector identifies classes, not just a single class); a dot-product (which is an inner product) or angular filter, identifying categorical (e.g., extreme) or ordinal (e.g., integer-valued or real-valued) classes (¶ 0161).
Keaton explains that an inner product is a measure of similarity between vectors (¶ 0144).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use each of cardiac, respiratory, and motion features for classification of sleep state, as in Heneghan, for the purpose of comprehensively monitoring the individual (Heneghan: Abstract, Fig. 7, etc. This results in classifications of e.g. REM, Wake, and non-REM, which is more comprehensive than the alarm condition of Higgins) and for ensuring healthy sleep patterns (Heneghan: ¶ 0003). It would have been obvious to perform this classification based on a similarity of the classified vector of Higgins-Jackson-Muzet to one of a plurality of classifying vectors, using e.g. an inner product to identify similarity as in Osorio and Keaton, as the implementation of a well-known classification technique based on design choice (Osorio: ¶ 0161, vector-based pattern recognition as one of many varieties of pattern recognition techniques) and simple substitution (the degree of similarity identified by the inner product pointing to the best classification).
Regarding claim 3, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to Claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton further teaches wherein said characterization of said remaining movement data is one of: a total energy, a largest amplitude, or a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected gross or fine body movement inevitably has a largest amplitude, since at least this amplitude is compared to the threshold to determine the movement).
Regarding claims 6 and 7, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton further teaches wherein the processor is configured to: calculate multiple matching values between the classified data vector and classifying vectors associated with multiple known sleep states, and select the known sleep state associated with a largest matching value of the multiple matching values as the determined sleep state; or select the known sleep state as the determined sleep state when the matching value is within a threshold or range associated with the known sleep state (the pattern recognition based on dot-product as described in Osorio results in different measures of similarity (Keaton). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the classification (from the multiples identified in Muzet, Heneghan, etc.) with the greatest similarity since it is the most accurate classification. The similarity would also have been obvious to use as a threshold or range - i.e., select the classification when the match is “similar” (see Osorio: ¶ 0161, matching based on categorical classes and probabilistic techniques 
Regarding claim 11, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton further teaches wherein the processor is further configured to: store said determined sleep state (Muzet: ¶ 0229, Fig. 4, sleep states being stored to enable display of data over time as in Fig. 1).
Regarding claim 13, Higgins teaches [a] sleep monitoring system comprising: a sleep monitoring device (the components shown in Fig. 1) comprising: a processor (Fig. 1, health monitoring system 20, having circuitry for preprocessing and processing the collected data (e.g. signal processors 23, 24, and 25, and e.g. the logic block 26 of Fig. 1 or microcontroller 45 of Fig. 2)) configured to: compute from movement data received from a movement measurement device (Fig. 1, passive sensor 21, col. 5, lines 39-43) at least: a heart-beat data and a respiration data (Fig. 1, system 20, Abstract - describing measurement of heartbeat and respiration. Also see microprocessor 45, signal processors 24 and 25), wherein said heart-beat data is characterized as data of a first amplitude and first frequency and said respiration data is characterized as data of a second amplitude and second frequency, … said first frequency being greater than said second frequency, and wherein the first frequency and the second frequency are based on an age of a person being monitored (col. 6, lines 48-67 describe the heart-rate data as being higher frequency than the respiration rate data, and note that there are particular known frequencies for infant respiration and heart-rate (thus making the frequencies based on age); col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds); determine a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determine a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determine a movement extent within the time interval from the movement data remaining after removing at least the heart-beat data and the respiration data from the movement data (Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement. Note that this data has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67); classify the movement extent as one of: a gross movement when a characterization of said remaining movement data is above a first threshold (as above, Abstract, col. 7, lines 1-7, detecting large motor movement based on a voltage amplitude threshold)…; and determine a sleep state for the time interval by: determining a classified data vector comprising, as integer values (col. 8, lines 9-24 describe a yes or no/present or absent determination from each detector/timer 37, 38, and 39, which would have been obvious to represent in a binary manner for the logic block using integers), the heart rate regularity valuation, the respiration regularity valuation, and the classification of the movement extent (Fig. 1 shows the three pieces of data being combined in a logic block for determining an alarm - also see col. 4, lines 36-42, and col. 8, lines 9-24. Further, the Abstract describes using an exacting combination of the three signals, which is the classified data vector comprising e.g. heart rate, respiration, and large motor movement); … wherein the movement measurement device is configured for use with respect to a mattress (Higgins: col. 3, lines 47-67), said movement measurement device being configured to: obtain movement data represent movement on the mattress (Higgins: col. 3, lines 47-67, the flat sheet member passive sensor that measures movement is arranged with respect to the mattress and/or pad).
Higgins does not appear to explicitly teach said first amplitude being less than said second amplitude (although col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds).
Jackson teaches that the amplitude of a respiration signal is larger than the amplitude of a heart rate signal, including in a system where one sensor is used to obtain both types of data (col. 2, lines 4-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distinguish the respiration and cardiac data based on different amplitudes, with the respiration data having a higher amplitude than the cardiac data, as in Jackson, since Higgins already contemplates using particular amplitude thresholds, and Jackson makes clear that a higher amplitude for respiration and a lower amplitude for heart rate are appropriate. This would have been obvious for the purpose of accurately distinguishing the data (based on more than just frequency).
Higgins-Jackson does not appear to explicitly teach the processor configured to: classify the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold, but not over the first threshold, wherein the second threshold is lower than the first threshold, and neither the fine nor the gross movement when said characterization of said remaining movement data is below the second threshold. Higgins-Jackson also does not appear to explicitly teach a display configured to display said determined sleep state.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches a display for displaying the determined sleep states (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to incorporate a display to display the determined sleep states for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Jackson-Muzet does not appear to explicitly teach determining the sleep state for the interval by: calculating a matching value between the classified data vector and each of a plurality of classifying vectors by determining an inner-product between the classified data vector and each of the plurality of classifying vectors (although Muzet does teach combining the classification of body movement with a classification of heart rate, to determine different sleep stages (i.e., body movement and heart rate data are features used together to determine a variety of different classes) (Fig. 5, steps 530, 540, and 550 - also see ¶¶s 0200, 0201, 0235)), wherein the plurality of classifying vectors comprise integer values for each of heart rate regularity, respiration regularity, and classification of movement, and wherein the plurality of classifying vectors are associated with a known sleep state (although in Higgins, different determinations/classifications are made based on an aggregate of the inputs to the logic block); and determining the sleep state as the known sleep state based on which of said matching values indicates a substantial match between the classified data vector and the classifying vector associated with the known sleep state by determining an inner product between the classified data vector and the classifying vector.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). Heneghan also supports the teachings of Jackson that the amplitude of a respiration signal is larger than the amplitude of a cardiac signal (Fig. 7).
Osorio teaches classification via pattern recognition by using an n-dimension vector of features to identify classes (note that the vector identifies classes, not just a single class); a dot-product (which is an inner product) or angular filter, identifying categorical (e.g., extreme) or ordinal (e.g., integer-valued or real-valued) classes (¶ 0161).
Keaton explains that an inner product is a measure of similarity between vectors (¶ 0144).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use each of cardiac, respiratory, and motion features for classification of sleep state, as in Heneghan, for the purpose of comprehensively monitoring the individual (Heneghan: Abstract, Fig. 7, etc. This results in classifications of e.g. REM, Wake, and non-REM, which is more comprehensive than the alarm condition of Higgins) and for ensuring healthy sleep patterns (Heneghan: ¶ 0003). It would have been obvious to perform this classification based on a similarity of the classified vector of Higgins-Jackson-Muzet to one of a plurality of classifying vectors, using e.g. an inner product to identify similarity as in Osorio and Keaton, as the implementation of a well-known classification technique based on design choice (Osorio: ¶ 0161, vector-based pattern recognition as one of many varieties of pattern recognition techniques) and simple substitution (the degree of similarity identified by the inner product pointing to the best classification).
Regarding claim 14, Higgins teaches [a] sleep monitoring method for monitoring sleep states (col. 2, lines 6-10), the sleep monitoring method comprising: obtaining movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); computing from said movement data a heart-beat data, and a respiration data (Fig. 1, system 20, Abstract - describing measurement of large motor movement, heartbeat, and respiration. Also see microprocessor 45, signal processors 23, 24, and 25.), wherein said heart-beat data is characterized as data of a first amplitude and first frequency and said respiration data is characterized as data of a second amplitude and second frequency, … said first frequency being greater than said second frequency, and said first frequency and said second frequency being based on an age of a person being monitored (col. 6, lines 48-67 describe the heart-rate data as being higher frequency than the respiration rate data, and note that there are particular known frequencies for infant respiration and heart-rate (thus making the frequencies based on age); col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds); computing a movement extent from a remaining movement data, wherein the remaining movement data is obtained by removing at least one of the heart-beat data and the respiration data from the movement data (the data in signal processor 23 has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67); determining a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determining a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); classifying the movement extent as a gross movement extent within the time interval when a characterization of said remaining movement data  is above a first threshold (Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement), …; determining a sleep state for the time interval from the respiration regularity valuation, the heart rate regularity valuation, and the classification of the movement extent, wherein said determination of said sleep state comprises the steps of: determining a classified data vector comprising, as integer values (col. 8, lines 9-24 describe a yes or no/present or absent determination from each detector/timer 37, 38, and 39, which would have been obvious to represent in a binary manner for the logic block using integers), the heart rate regularity valuation, the respiration regularity valuation, and the classification of the movement extent (Fig. 1 shows the three pieces of data being combined in a logic block for determining an alarm - also see col. 4, lines 36-42, and col. 8, lines 9-24. Further, the Abstract describes using an exacting combination of the three signals, which is the classified data vector comprising e.g. heart rate, respiration, and large motor movement), … .
Higgins does not appear to explicitly teach said first amplitude being less than said second amplitude (although col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds).
Jackson teaches that the amplitude of a respiration signal is larger than the amplitude of a heart rate signal, including in a system where one sensor is used to obtain both types of data (col. 2, lines 4-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distinguish the respiration and cardiac data based on different amplitudes, with the respiration data having a higher amplitude than the cardiac data, as in Jackson, since Higgins already contemplates using particular amplitude thresholds, and Jackson makes clear that a higher amplitude for respiration and a lower amplitude for heart rate are appropriate. This would have been obvious for the purpose of accurately distinguishing the data (based on more than just frequency).
Higgins-Jackson does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold but lower than the first threshold, the second threshold being lower than the first threshold, and classifying the movement extent as neither the fine nor the gross movement when the characterization of said remaining movement data  is below the second threshold. Higgins-Jackson also does not appear to explicitly teach presenting the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Jackson-Muzet does not appear to explicitly teach determining the sleep state for the interval by: calculating a matching value between the classified data vector and each of a plurality of classifying vectors by determining an inner-product between the classified data vector and each of the plurality of classifying vectors (although Muzet does teach combining the classification of body movement with a classification of heart rate, to determine different sleep stages (i.e., body movement and heart rate data are features used together to determine a variety of different classes) (Fig. 5, steps 530, 540, and 550 - also see ¶¶s 0200, 0201, 0235)), wherein the plurality of classifying vectors comprise integer values for each of heart rate regularity, respiration regularity, and classification of movement; determining the sleep state as the known sleep state when the matching value indicates a substantial match.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). Heneghan also supports the teachings of Jackson that the amplitude of a respiration signal is larger than the amplitude of a cardiac signal (Fig. 7).
Osorio teaches classification via pattern recognition by using an n-dimension vector of features to identify classes (note that the vector identifies classes, not just a single class); a dot-product (which is an inner product) or angular filter, identifying categorical (e.g., extreme) or ordinal (e.g., integer-valued or real-valued) classes (¶ 0161).
Keaton explains that an inner product is a measure of similarity between vectors (¶ 0144).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use each of cardiac, respiratory, and motion features for classification of sleep state, as in Heneghan, for the purpose of comprehensively monitoring the individual (Heneghan: Abstract, Fig. 7, etc. This results in classifications of e.g. REM, Wake, and non-REM, which is more comprehensive than the alarm condition of Higgins) and for ensuring healthy sleep patterns (Heneghan: ¶ 0003). It would have been obvious to perform this classification based on a similarity of the classified vector of Higgins-Jackson-Muzet to one of a plurality of classifying vectors, using e.g. an inner product to identify similarity as in Osorio and Keaton, as the implementation of a well-known classification technique based on design choice (Osorio: ¶ 0161, vector-based pattern recognition as one of many varieties of pattern recognition techniques) and simple substitution (the degree of similarity identified by the inner product pointing to the best classification).
Regarding claim 15, Higgins teaches … obtain movement data (Fig. 1, passive sensor 21, col. 5, lines 39-43); compute from the movement data a heart-beat data, and a respiration data (Fig. 1, system 20, Abstract - describing measurement of large motor movement, heartbeat, and respiration. Also see microprocessor 45, signal processors 23, 24, and 25), wherein said heart-beat data is characterized as data of a first amplitude and first frequency and said respiration data is characterized as data of a second amplitude and second frequency, …, wherein said first frequency is greater than said second frequency, and said first frequency and said second frequency being based on an age of a person being monitored (col. 6, lines 48-67 describe the heart-rate data as being higher frequency than the respiration rate data, and note that there are particular known frequencies for infant respiration and heart-rate (thus making the frequencies based on age); col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds); compute a movement extent based on a remaining movement data, wherein said remaining movement data is obtained by removal of at least one of said the heart-beat data and said respiration data from the movement data (the data in signal processor 23 has had heart rate and respiration rate data removed using filter 31. Compare to filters 32 and 33, which focus on these other types of data - also see col. 6, lines 33-67); determine a heart rate regularity valuation of the heart-beat data within a time interval (Abstract - sounding an alarm when e.g. a heartbeat signal is not present includes determining a heart rate regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); determine a respiration regularity valuation of the respiration data within the time interval (Abstract - sounding an alarm when e.g. a respiration signal is not present includes determining a respiration regularity valuation - also see col. 2, lines 61-63, describing detection of an anomaly (lack of regularity)); classify the movement extent as a gross movement extent within the time interval when a characterization of said remaining movement data is above a first threshold (Abstract, col. 7, lines 1-7, comparing the amplitude of the signal to a reference voltage at comparator 34, which monitors large motor movement), …; determine a sleep state for the time interval from said respiration regularity valuation, said heart rate regularity valuation, and said classification of the movement extent, wherein said determination of said sleep state comprises the steps of: determine a classified data vector comprising, as integer values (col. 8, lines 9-24 describe a yes or no/present or absent determination from each detector/timer 37, 38, and 39, which would have been obvious to represent in a binary manner for the logic block using integers) the heart rate regularity valuation, the respiration regularity valuation, and the classification of the movement extent (Fig. 1 shows the three pieces of data being combined in a logic block for determining an alarm - also see col. 4, lines 36-42, and col. 8, lines 9-24. Further, the Abstract describes using an exacting combination of the three signals, which is the classified data vector comprising e.g. heart rate, respiration, and large motor movement), … .
Higgins does not appear to explicitly teach said first amplitude being less than said second amplitude (although col. 7, lines 31-38 and 55-61 describe comparing the respective amplitudes of the respiration and heart-rate signals to respective thresholds).
Jackson teaches that the amplitude of a respiration signal is larger than the amplitude of a heart rate signal, including in a system where one sensor is used to obtain both types of data (col. 2, lines 4-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distinguish the respiration and cardiac data based on different amplitudes, with the respiration data having a higher amplitude than the cardiac data, as in Jackson, since Higgins already contemplates using particular amplitude thresholds, and Jackson makes clear that a higher amplitude for respiration and a lower amplitude for heart rate are appropriate. This would have been obvious for the purpose of accurately distinguishing the data (based on more than just frequency).
Higgins-Jackson does not appear to explicitly teach classifying the movement extent as one of: … a fine movement when said characterization of said remaining movement data is above a second threshold but not above the first threshold, wherein the second threshold is lower than the first threshold, and classifying the movement extent as neither the fine nor the gross movement when said characterization of said remaining movement data is below the second threshold. Higgins-Jackson also does not appear to explicitly teach presenting the determined sleep state on a display.
Muzet teaches determining sleep states of a person (Abstract) by incorporating detection of and distinction between large and small body movements, the distinction being based on intensity thresholds  (¶¶s 0027, 0028, 0192, Table 1, Table 2). If movement is below another intensity threshold, then neither small nor large movement is detected, but e.g. twitch movement. This results in distinction of movement based on varying degrees of intensity (¶¶s 0127, 0158, 0192, etc.). Note that ¶ 0027 describes calculating movement based on acceleration values, which correspond to intensity, and ¶ 0028 describes this intensity as being used to classify the type of movement. Muzet further teaches displaying the determined sleep states on a display (¶ 0229).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fine movement and other movement detection of Muzet into the system of Higgins, for the purpose of having more information by which to judge whether the infant is safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; also see Muzet: ¶¶s 0002, 0017 describing sleep pathologies and reliable and precise monitoring thereof, with the degree of body movement being relevant as to determination of vigilance and sleep stage (Muzet: Figs. 3 and 4), etc.). It would have been obvious to present the determined sleep states on a display for the purpose of enabling a user to view and act on the results (Muzet: ¶ 0226).
Higgins-Jackson-Muzet does not appear to explicitly teach determining the sleep state for the interval by: calculating a matching value between the classified data vector and each of a plurality of classifying vectors by determining an inner-product between the classified data vector and the classifying vector (although Muzet does teach combining the classification of body movement with a classification of heart rate, to determine different sleep stages (i.e., body movement and heart rate data are features used together to determine a variety of different classes) (Fig. 5, steps 530, 540, and 550 - also see ¶¶s 0200, 0201, 0235)), wherein said plurality of classifying vectors comprise integer values for each of heart rate regularity, respiration regularity, and classification of movement, and wherein the plurality of classifying vectors are representative of known sleep states (although in Higgins, different determinations/classifications are made based on an aggregate of the inputs to the logic block); and determine the sleep state as that known sleep state having a highest matching value. Higgins-Muzet also does not appear to explicitly teach the steps being performed by a computer readable medium comprising computer program code providing instruction to a computer loaded with the instructions.
Heneghan teaches performing sleep classification to determine sleep states (Fig. 7 and ¶ 0080 - REM, Wake, non-REM, etc.) based on the presence and absence of determined valuations corresponding to cardiac, respiratory, and motion features (Figs. 7, 10, and 11, ¶ 0044, etc., describing features related to e.g. signal variance (which is a regularity valuation) being used as the vector features). Heneghan also teaches a method-based invention being able to be carried out with computer program code that runs on a computer, the computer program code being stored on a computer readable medium (¶ 0091). Heneghan also supports the teachings of Jackson that the amplitude of a respiration signal is larger than the amplitude of a cardiac signal (Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use each of cardiac, respiratory, and motion features for classification of sleep state, as in Heneghan, for the purpose of comprehensively monitoring the individual (Heneghan: Abstract, Fig. 7, etc. This results in classifications of e.g. REM, Wake, and non-REM, which is more comprehensive than the alarm condition of Higgins) and for ensuring healthy sleep patterns (Heneghan: ¶ 0003). It would have been obvious to perform this classification based on a similarity of the classified vector of Higgins-Jackson-Muzet to one of a plurality of classifying vectors, using e.g. an inner product to identify similarity as in Osorio and Keaton, as the implementation of a well-known classification technique based on design choice (Osorio: ¶ 0161, vector-based pattern recognition as one of many varieties of pattern recognition techniques) and simple substitution (the degree of similarity identified by the inner product pointing to the best classification). It also would have been obvious to implement the method using a computer program product as in Heneghan, for the purpose of enabling the method to be carried out on a wide variety of devices (portability of the functions, etc.).
Regarding claim 17, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton further teaches wherein the processor is configured to: subtract the heart-beat data and the respiration data from the movement data (Higgins: col. 6, lines 18-20+, Fig. 1 showing filter and comparators for each of the signals, etc. - the signal is split and transmitted to three separate monitoring and signal processing circuits. The movement data is analyzed separately from the heart and respiration data because the filters 31, 32, and 33 serve to isolate the desired signal by subtracting out the others). 
Regarding claim 18-20, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to the corresponding claims 13, 14, and 15, as outlined above. Regarding claim 18, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton further teaches wherein said characterization of said remaining movement data is one of: a total energy, a largest amplitude, and a largest amplitude difference (Higgins: col. 7, lines 1-7, amplitude thresholds; Muzet: ¶ 0192, intensities being related to amplitudes (accelerometer values). In any case, a time point within a detected gross or fine body movement inevitably has a largest amplitude, since at least this amplitude is compared to the threshold to determine the movement).
Claims 19 and 20 are rejected in like manner.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton in view of US Patent 5,668,780 (“Hsieh”) and US Patent Application Publication 2014/0250592 (“Karp”).
Regarding claim 4, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton does not appear to explicitly teach a microphone configured to: record a vocalization within the time interval; and a vocalization unit configured to: apply a bandpass filter to an audio signal of the recorded vocalization, the bandpass filter having a passband arranged to pass a known frequency, wherein the processor is configured to: determine a vocalization extent indicating an extent of the recorded vocalization within the time interval.
Hsieh teaches a baby cry recognizer that uses a microphone (Fig. 2, microphone 1) for recording vocalization of a human (Abstract), and a vocalization unit configured to apply a band pass filter to an audio signal of the microphone, the filter having a passband which passes a frequency of human babies crying (col. 3, line 67 - col. 4, line 2, claim 6).
Karp teaches a data classifier configured to determine an extent of a baby’s vocalization (Fig. 10 and related description, crying detection module 124, described in e.g. ¶¶s 0053, 0055 as modulating other modules based on qualities of the crying detected. Notably, this suggests that the duration (extent) of the cry is detected, and corresponding audio is generated for the period).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate classification of vocalizations into the combination, for the purpose of having more information by which to judge whether the infant was safe and healthy (as contemplated by Higgins: Abstract, sounding alarms; Hsieh: col. 3, lines 42-47, the output being an alarm).
Regarding claim 5, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton-Hsieh-Karp teaches all the features with respect to claim 4, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton-Hsieh-Karp further teaches wherein the processor is configured to determine the sleep state by: determining the classified data vector comprising, as an element, the vocalization extent; and calculating the matching value between the classified data vector and the classifying vector associated with the known sleep state (Karp: Fig. 10, showing the crying detection being fed into a behavior state machine module which performs classification as in ¶ 0055. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a microphone and vocalization detection in the combination, as in Hsieh and Karp, for the purpose of having further information on the sleep state of the infant to make sleep classification easier, e.g. knowing that the infant is awake when the infant is crying. The matching and classification would be performed as already described).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton in view of US Patent Application Publication 2005/0124864 (“Mack”).
Regarding claim 8, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton does not appear to explicitly teach wherein determining the heart rate regularity valuation comprises: determining a Root Mean Square of Successive Differences of the heart-beat data, and determining the respiration regularity valuation comprises: determining a Root Mean Square of Successive Differences of the respiration data.
Mack teaches determining a heart rate regularity valuation using RMSSD (¶ 0085).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine both the heart rate regularity valuation and the respiration regularity valuation in the combination using RMSSD as in Mack, since it is a well-known means to detect/process the anomalous data already contemplated by Higgins (Higgins: col. 2, lines 61-63; Mack: ¶ 0085).
Regarding claim 9, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to claim 1, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton does not appear to explicitly teach wherein the movement measurement device comprises a load cell configured to: measure a pressure on a mattress.
Mack teaches a movement measurement device comprising a load cell arranged with a mattress to thereby measure movement data of a human resting thereon (Fig. 2, ¶¶s 0033, 0051).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a load cell and mattress configuration in the combination, as in Mack and as already contemplated by e.g. Higgins: Fig. 1, for the purpose of monitoring the sleep state of a human comfortably and non-invasively (Higgins: col. 2, lines 11-17), with the load cell being a well-known alternative to the sheet in Higgins (Mack: ¶ 0033).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton in view of US Patent 6,058,939 (“Goldsmith”).
Regarding claim 12, Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton teaches all the features with respect to Claim 11, as outlined above. Higgins-Jackson-Muzet-Heneghan-Osorio-Keaton does not appear to explicitly teach a development classifier configured to: obtain a development state from at least the stored sleep state.
Goldsmith teaches the importance of ensuring, for proper development of a baby, that the baby enters the REM sleep state during sleep (col. 2, lines 22-36, obtaining the development state being ascertainment of whether the babe has entered REM sleep).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detection of development based on whether the baby has entered the REM sleep state in the combination, as in Goldsmith, for the purpose of ensuring that the babe is healthy, safe, and properly developing (Goldsmith: col. 3, lines 12-17, col. 2, lines 22-36).

Response to Arguments
Applicant’s arguments filed 08/30/2022 have been fully considered. The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive to the extent that Heneghan does not teach determining an inner-product between integer values of a classified data vector and each of a plurality of classifying vectors. However, a new grounds of rejection is made in further view of Osorio and Keaton, and Naujokat and Kempfner are not relied upon. Therefore, all claims remain rejected in light of the prior art.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                         

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791